DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 31-53 are pending.

Allowable Subject Matter
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as correcting any outstanding rejections such as rejections under 35 USC § 101.
Claims 33-36 are dependent on claim 32 and are objected to based on their dependency to objected claim 32.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 31-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving… a first request; receiving… a second request; and determining whether or not a bidding down attack has occurred. This judicial exception is not integrated into a practical application because each of the receiving and determining steps could be performed by a human, e.g. mentally or verbally. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim does not recite any hardware which performs the method; while the preamble recites “network equipment”, it is not clear that said equipment is that which performs the method steps.
None of claims 32-45 fix this and are therefore rejected for the same reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 46, 50-52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nokia/Qualcomm (S3-173127, “Preventing bidding down between 5G releases – discussion”), hereinafter Nokia 1.

Regarding Claim 46:
Nokia 1 teaches a method performed by network equipment configured to implement an access and mobility function (AMF) in a wireless communication network (page 1 paragraph 1, network entities including standalone SEAF and AMF), the method comprising: 
receiving, from a user equipment (UE), a request for registration with the AMF (page 2 paragraph 3, initial NAS registration message from UE to AMF, including parameter ‘FeatureSetUE’); and 
responsive to receiving the request from the UE, transmitting, to a standalone security anchor function (SEAF), a request for a key to secure communication between the UE and the AMF (page 2 paragraph 3, AMF forwards ‘FeatureSetUE’ to SEAF; page 2 paragraph 7, UE and SEAF use ‘FeatureSetUE’ as input to key derivation function to derive KAMF); 
wherein the request includes an indication that indicates whether or not the UE supports a standalone SEAF (page 2 paragraph 3, AMF forwards ‘FeatureSetUE’ to SEAF; page 2 paragraph 13, use case for ‘FeatureSet’ parameter is introducing feature of standalone SEAF in later 5G phase; support for this feature is identified by setting values for ‘FeatureSetUE’ to m=2).

Regarding Claim 50:
Nokia 1 teaches the method of claim 46.  In addition, Nokia 1 teaches wherein the request includes a UE security capabilities information element, in whole or in part (page 2 paragraph 3, initial NAS registration message from UE to AMF, including parameter ‘FeatureSetUE’; AMF forwards this parameter to SEAF).

Regarding Claim 51:
Nokia 1 teaches the method of claim 46.  In addition, Nokia 1 teaches wherein the AMF supports an interface to a standalone SEAF (page 1 paragraph 1, standalone SEAF; page 2 paragraph 3, initial NAS registration message from UE to AMF, including parameter ‘FeatureSetUE’; AMF forwards this parameter to SEAF).

Regarding Claim 52:
Nokia 1 teaches the method of claim 46.  In addition, Nokia 1 teaches the method, further comprising receiving the requested key in response to transmitting the request (page 1 paragraph 2, in later 5G phase, the only way an AMF could obtain its key KAMF was directly from the standalone SEAF).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 31, 37-42, 47-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nokia 1, and further in view of Nokia (S3-170636, “Evolution scenario for AMF and SEAF from 5G phase 1 to later phases”), hereinafter Nokia 2.

Regarding Claim 31:
Nokia 1 teaches a method performed by network equipment configured to implement a standalone security anchor function (SEAF) in a wireless communication network (page 1 paragraph 1, standalone SEAF), the method comprising: 
receiving, from a first access and mobility function (AMF) with which a user equipment (UE) requests registration (page 2 paragraph 3, initial NAS registration message from UE to AMF, including parameter ‘FeatureSetUE’; AMF forwards this parameter to SEAF), a first request for a key to secure communication between the UE and the first AMF (page 2 paragraph 3, AMF forwards ‘FeatureSetUE’ to SEAF; page 2 paragraph 7, UE and SEAF use ‘FeatureSetUE’ as input to key derivation function to derive KAMF), wherein the request includes a first indication that indicates whether or not the UE supports a standalone SEAF (page 2 paragraph 3, AMF forwards ‘FeatureSetUE’ to SEAF; page 2 paragraph 13, use case for ‘FeatureSet’ parameter is introducing feature of standalone SEAF in later 5G phase; support for this feature is identified by setting values for ‘FeatureSetUE’ to m=2); 
receiving, from a second AMF with which the UE requests registration (page 1 paragraph 2, in inter-AMF mobility in 5G phase 1, AMF may obtain KAMF from neighboring AMF; but in later 5G phase, the only way AMF could obtain its key KAMF was directly from standalone SEAF, not from any other AMF; Examiner’s note: therefore, multiple registration with multiple AMFs are considered; page 2 paragraph 3, initial NAS registration message from UE to AMF, including parameter ‘FeatureSetUE’; AMF forwards this parameter to SEAF), a second request for a key to secure communication between the UE and the second AMF (page 1 paragraph 2, multiple AMFs; page 2 paragraph 3, AMF forwards ‘FeatureSetUE’ to SEAF; page 2 paragraph 7, UE and SEAF use ‘FeatureSetUE’ as input to key derivation function to derive KAMF), wherein the request includes a second indication that indicates whether or not the UE supports a standalone SEAF (page 1 paragraph 2, multiple AMFs; page 2 paragraph 3, AMF forwards ‘FeatureSetUE’ to SEAF; page 2 paragraph 13, use case for ‘FeatureSet’ parameter is introducing feature of standalone SEAF in later 5G phase; support for this feature is identified by setting values for ‘FeatureSetUE’ to m=2); and 
determining whether or not a bidding down attack has occurred depending at least in part on whether the first indication matches the second indication (page 1 paragraph 7-page 2 paragraph 1, UE and SEAF exchange indicators that signal to the other side according to which phase the UE and SEAF were built; both indicators are then used as input to the derivation of KAMF from KSEAF; in this way, a man-in-the-middle cannot achieve bidding down by modifying the indicators, as UE and SEAF will derive different keys KAMF; i.e. the first and second indications will match unless a bidding down attack has occurred).
Nokia does not explicitly teach receiving, from the second AMF with which the UE requests registration for performing inter-AMF mobility to the second AMF, the second request.
However, Nokia 2 teaches the concept of receiving, from a second AMF with which a UE requests registration for performing inter-AMF mobility to the second AMF, a second request (page 2 paragraph 6-page 3 paragraph 1, for mobility between AMF1 and AMF2, K_AMF2 would be derived not from K_AMF1, but from K_SEAF and delivered to the new AMF directly from the standalone SEAF; page 3 paragraph 4, alternatively, for X2 style key derivation, K_AMF1 is transferred from AMF1 to the AMF2, as in horizontal key derivation, and K_AMF2_NH, derived from K_SEAF, is delivered from SEAF to AMF2, to be used at next key change).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the inter-AMF mobility teachings of Nokia 2 with the bidding down attack prevention teachings of Nokia 1, with the benefit of utilizing the security capabilities indication to protect a network from certain kinds of attacks during a handoff between AMF devices in the network, thereby improving the security environment.

Regarding Claim 37:
Nokia 1 in view of Nokia 2 teaches the method of claim 31.  In addition, Nokia 1 teaches the method further comprising, responsive to determining that a bidding down attack has not occurred (page 1 paragraph 7-page 2 paragraph 1, UE and SEAF exchange indicators that signal to the other side according to which phase the UE and SEAF were built; both indicators are then used as input to the derivation of KAMF from KSEAF; in this way, a man-in-the-middle cannot achieve bidding down by modifying the indicators, as UE and SEAF will derive different keys KAMF), obtaining a key to return in response to the second request and returning the obtained key (page 1 paragraph 2, in later 5G phase, the only way an AMF could obtain its key KAMF was directly from the standalone SEAF).

Regarding Claim 38:
Nokia 1 in view of Nokia 2 teaches the method of claim 31.  In addition, Nokia 1 teaches the method further comprising logging whether or not the first indication indicates the UE supports a standalone SEAF (page 2 paragraph 7, UE and SEAF use ‘FeatureSetUE’ as input to key derivation function to derive KAMF; in this way, ‘FeatureSetUE’ is recorded by incorporation into the key); and 
wherein determining whether or not a bidding down attack has occurred comprises comparing the first indication as logged to the second indication (page 1 paragraph 7-page 2 paragraph 1, UE and SEAF exchange indicators that signal to the other side according to which phase the UE and SEAF were built; both indicators are then used as input to the derivation of KAMF from KSEAF; in this way, a man-in-the-middle cannot achieve bidding down by modifying the indicators, as UE and SEAF will derive different keys KAMF; i.e. the first and second indications will match unless a bidding down attack has occurred).

Regarding Claim 39:
Nokia 1 in view of Nokia 2 teaches the method of claim 38.  In addition, Nokia 1 teaches wherein said logging comprises storing the first indication or setting a flag based on the first indication (page 2 paragraph 7, UE and SEAF use ‘FeatureSetUE’ as input to key derivation function to derive KAMF; in this way, ‘FeatureSetUE’ is recorded by incorporation into the key).

Regarding Claim 40:
Nokia 1 in view of Nokia 2 teaches the method of claim 31.  In addition, Nokia 1 teaches wherein the first request and/or the second request includes a UE security capabilities information element, in whole or in part (page 2 paragraph 3, initial NAS registration message from UE to AMF, including parameter ‘FeatureSetUE’; AMF forwards this parameter to SEAF).

Regarding Claim 41:
Nokia 1 in view of Nokia 2 teaches the method of claim 31.  In addition, Nokia 2 teaches wherein the inter-AMF mobility is performed from a source AMF to the second AMF as a target AMF (page 2 paragraph 6-page 3 paragraph 1, for mobility between AMF1 and AMF2, K_AMF2 would be derived not from K_AMF1, but from K_SEAF and delivered to the new AMF directly from the standalone SEAF; page 3 paragraph 4, alternatively, for X2 style key derivation, K_AMF1 is transferred from AMF1 to the AMF2, as in horizontal key derivation, and K_AMF2_NH, derived from K_SEAF, is delivered from SEAF to AMF2, to be used at next key change); and 
Nokia 1 teaches wherein the second indication is a representation by the source AMF of whether or not the UE supports a standalone SEAF (page 1 paragraph 2, multiple AMFs; page 2 paragraph 3, AMF forwards ‘FeatureSetUE’ to SEAF; page 2 paragraph 13, use case for ‘FeatureSet’ parameter is introducing feature of standalone SEAF in later 5G phase; support for this feature is identified by setting values for ‘FeatureSetUE’ to m=2) and is transferred from the source AMF to the target AMF during a procedure for performing the inter-AMF mobility (page 1 paragraph 2, inter-AMF mobility, multiple AMFs; page 2 paragraph 3, initial NAS registration message from UE to AMF, including parameter ‘FeatureSetUE’).
The rationale to combine Nokia 1 and Nokia 2 is the same as provided for claim 31 due to the overlapping subject matter between claims 31 and 41.

Regarding Claim 42:
Nokia 1 in view of Nokia 2 teaches the method of claim 31.  In addition, Nokia 1 teaches wherein the first AMF supports an interface to a standalone SEAF (page 1 paragraph 1, standalone SEAF; page 2 paragraph 3, initial NAS registration message from UE to AMF, including parameter ‘FeatureSetUE’; AMF forwards this parameter to SEAF).

Regarding Claim 47:
Nokia 1 teaches the method of claim 46.
Nokia 1 does not explicitly teach wherein the AMF is an AMF with which the UE requests registration for performing inter-AMF mobility from a source AMF to the AMF as a target AMF.
However, Nokia 2 teaches the concept wherein an AMF is an AMF with which a UE requests registration for performing inter-AMF mobility from a source AMF to the AMF as a target AMF (page 2 paragraph 6-page 3 paragraph 1, for mobility between AMF1 and AMF2, K_AMF2 would be derived not from K_AMF1, but from K_SEAF and delivered to the new AMF directly from the standalone SEAF; page 3 paragraph 4, alternatively, for X2 style key derivation, K_AMF1 is transferred from AMF1 to the AMF2, as in horizontal key derivation, and K_AMF2_NH, derived from K_SEAF, is delivered from SEAF to AMF2, to be used at next key change).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the inter-AMF mobility teachings of Nokia 2 with the bidding down attack prevention teachings of Nokia 1, with the benefit of utilizing the security capabilities indication to protect a network from certain kinds of attacks during a handoff between AMF devices in the network, thereby improving the security environment.

Regarding Claim 48:
Nokia 1 in view of Nokia 2 teaches the method of claim 47.  In addition, Nokia 1 teaches the method further comprising receiving the indication from the source AMF (page 2 paragraph 3, AMF forwards ‘FeatureSetUE’ to SEAF; page 2 paragraph 7, UE and SEAF use ‘FeatureSetUE’ as input to key derivation function to derive KAMF); and 
wherein the indication is a representation by the source AMF of whether or not the UE supports a standalone SEAF (page 2 paragraph 3, AMF forwards ‘FeatureSetUE’ to SEAF; page 2 paragraph 13, use case for ‘FeatureSet’ parameter is introducing feature of standalone SEAF in later 5G phase; support for this feature is identified by setting values for ‘FeatureSetUE’ to m=2).

Regarding Claim 49:
Nokia 1 in view of Nokia 2 teaches the method of claim 48.  In addition, Nokia 1 teaches wherein the AMF is an AMF with which the UE requests initial registration (page 2 paragraph 3, initial NAS registration message from UE to AMF, including parameter ‘FeatureSetUE’).

Claim(s) 43-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nokia 1 in view of Nokia 2, and further in view of 3GPP (TS 33.501, “3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Security Architecture and Procedures for 5G System”).

Regarding Claim 43:
Nokia 1 in view of Nokia 2 teaches the method of claim 31.
Neither Nokia 1 nor Nokia 2 explicitly teaches the method, further comprising, responsive to determining a bidding down attack has occurred, performing one or more counter measures to counter the bidding down attack or a future bidding down attack.
However, 3GPP teaches the concept of, responsive to determining a bidding down attack has occurred, performing one or more counter measures to counter the bidding down attack or a future bidding down attack (page 42 section 6.7.2, in case a bidding down attack was attempted, the verification of the NAS SMC will fail and the UE replies with a reject message meaning that the UE will not attach to the network).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the attack countermeasures teachings of 3GPP with the bidding down attack prevention teachings of Nokia 1 in view of Nokia 2, with the benefit of providing a response to a detected attack, thereby preventing an attacker or man-in-the-middle from being able to exploit systemic weaknesses to cause damage in the network environment.

Regarding Claim 44:
Nokia 1 in view of Nokia 2 teaches the method of claim 31.
Neither Nokia 1 nor Nokia 2 explicitly teaches the method, further comprising, responsive to determining a bidding down attack has occurred, logging and/or reporting occurrence of the bidding down attack.
However, 3GPP teaches the concept of, responsive to determining a bidding down attack has occurred, logging and/or reporting occurrence of the bidding down attack (page 42 section 6.7.2, in case a bidding down attack was attempted, the verification of the NAS SMC will fail and the UE replies with a reject message meaning that the UE will not attach to the network).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the logging/reporting of an attack teachings of 3GPP with the bidding down attack prevention teachings of Nokia 1 in view of Nokia 2, with the benefit of alerting multiple involved parties that an error or attack had occurred, thereby allowing the system to determine an appropriate response to repair or protect networked systems.

Regarding Claim 45:
Nokia 1 in view of Nokia 2 teaches the method of claim 31.
Neither Nokia 1 nor Nokia 2 explicitly teaches the method, further comprising, responsive to determining a bidding down attack has occurred, performing an authentication procedure to obtain a new security anchor key with the UE.
However, 3GPP teaches the concept of, responsive to determining a bidding down attack has occurred, performing an authentication procedure to obtain a new security anchor key with the UE (page 42 section 6.7.2, in case a bidding down attack was attempted, the verification of the NAS SMC will fail and the UE replies with a reject message meaning that the UE will not attach to the network; page 31-32 section 6.1.4.2, rejection message may include indication that visited network should send a new 5G Authentication Initiation Request).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the reauthentication teachings of 3GPP with the bidding down attack prevention teachings of Nokia 1 in view of Nokia 2, with the benefit of improving system safety and efficiency by responding to a detected attack by rejecting the connection and subsequently attempting further authentication, thereby preventing the attack from gaining access or causing damage while automatically making another attempt at creating an authenticated connection without requiring user intervention.

Claim(s) 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nokia 1, and further in view of Yang et al (PGPUB 2019/0208573).

Regarding Claim 53:
Nokia 1 teaches a network equipment configured to implement an access and mobility function (AMF) in a wireless communication system (page 1 paragraph 1, network entities including standalone SEAF and AMF), the network equipment comprising: 
whereby the network equipment is operative to: 
receive, from a user equipment (UE), a request for registration with the AMF (page 2 paragraph 3, initial NAS registration message from UE to AMF, including parameter ‘FeatureSetUE’); and 
responsive to receiving the request from the UE, transmit, to a standalone security anchor function (SEAF), a request for a key to secure communication between the UE and the AMF (page 2 paragraph 3, AMF forwards ‘FeatureSetUE’ to SEAF; page 2 paragraph 7, UE and SEAF use ‘FeatureSetUE’ as input to key derivation function to derive KAMF); 
wherein the request includes an indication that indicates whether or not the UE supports a standalone SEAF (page 2 paragraph 3, AMF forwards ‘FeatureSetUE’ to SEAF; page 2 paragraph 13, use case for ‘FeatureSet’ parameter is introducing feature of standalone SEAF in later 5G phase; support for this feature is identified by setting values for ‘FeatureSetUE’ to m=2).
Nokia 1 does not explicitly teach the network equipment comprising:
processing circuitry; and
memory containing instructions executable by the processing circuitry.
However, Yang teaches the concept of a network equipment configured to implement an AMF in a wireless communication system, the network equipment comprising:
processing circuitry (paragraph 295-302, AMF including a processor); and
memory containing instructions executable by the processing circuitry (paragraph 302, memory storing instructions).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the hardware AMF teachings of Yang with the AMF and standalone SEAF indication teachings of Nokia 1.  It is well-known in the art that networking hardware incorporates processors and memory hardware, thereby permitting network devices to receive and process commands and information to perform tasks such as negotiating a secure network connection between a UE, AMF, and SEAF.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST L CAREY whose telephone number is (571)270-7814. The examiner can normally be reached 9:00AM-5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST L CAREY/Examiner, Art Unit 2491                                                                                                                                                                                         

/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491